OPINION
By BARNES, PJ.
The above entitled cause is now being determined on motion of appellee, Charles M. Francisco, to dismiss the cause in this court for want of prosecution for the claimed reason that no bill of exceptions and no brief had been filed by the appellant within the time prescribed by statute and the rules of this court. Briefs are filed by counsel for both parties.
The entire question is determined when we find that the appeal from the lower court is on a question of law and fact. This is similar to old appeal and hence will be heard de novo in this court. Neither the section of the statute cited nor the rule of court apply.
The motion to dismiss will be overruled.
HORNBECK and BODEY, JJ, concur.